Roy Peel, plaintiff in error, was convicted in the county court of Oklahoma county upon an information charging the unlawful possession of intoxicating liquors with the intention to violate provisions of the prohibition law. Upon a trial had the jury returned a verdict of guilty and assessed his punishment at a term of one hundred and twenty days in the county jail and to pay a fine of four hundred dollars. May 11, 1911, the court sentenced the defendant in accordance with the verdict of the jury. Numerous errors are assigned in the petition, but from a careful examination of the record our conclusion is that the errors alleged are destitute of merit. The information sufficiently charges the offense. The exceptions to the rulings of the court on the taking of testimony are not well taken, and the law of the case was fairly presented in the instructions given. We cannot see that any mistake has been made or injustice done. The judgment of the trial court is therefore affirmed. Mandate to issue forthwith. *Page 731